Citation Nr: 1143178	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for a bilateral eye disorder, to include vision disorder impairment, claimed as due to the residuals of a right eye chemical burn and left eye abrasions.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for a right hand disorder.

7.  Entitlement to service connection for a left hand disorder, to include a second left metacarpal disorder.

8.  Entitlement to service connection for a right foot disorder.

9.  Entitlement to service connection for dermatophytosis of the feet.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an October 2011 Written Brief Presentation, the Veteran's accredited representative raised the issue an earlier effective date for the grant of service connection for rhinitis, to include whether there was clear and unmistakable error in the December 1977 rating decision that denied the claim.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right elbow disorder, a right wrist disorder, a right hand disorder, a left hand disorder, a right foot disorder, dermatophytosis of the feet, and sinusitis, and the claim for an increased rating for rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran currently has a cardiac disorder that is related to his military service.

2.  The preponderance of the evidence does not show that the Veteran currently has a bilateral eye disorder that is related to his military service.

3.  The preponderance of the evidence does not show that the Veteran currently has a hearing loss disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, § 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in March 2006 and April 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the March 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

The Board acknowledges that VA examinations were not conducted with respect to the Veteran's cardiac, eye disorder, and hearing loss claims.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because there is no competent or credible lay or medical evidence of record indicating that the Veteran currently has cardiac, vision, or hearing loss disorders that are related to his military service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own unsubstantiated lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, and as will discussed further below, there is no indication of a causal connection between the claimed disorders and the Veteran's military service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled, as private medical records  relevant to these claims have been requested and obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases and certain organic diseases of the nervous system, such as cardiovascular-renal disease and hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

For the purpose of establishing service connection, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Rather, the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
    
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Cardiac Disorder and Bilateral Eye Disorder - Factual Background

The Veteran essentially claims that he currently has a cardiac disorder and a bilateral eye disorder that are related to his military service.  He asserts that the claimed disorders began during his military service and that the disorders continued following his separation from active duty.  Having reviewed the evidence of record in light of all relevant laws, the Board finds that the preponderance of the evidence is against the claims for service connection.  Thus, the appeal as to these issues must be denied.

The Veteran's service treatment records have been associated with the claims file and are negative for reported symptomatology or diagnoses regarding a cardiac condition during the Veteran's active duty service.  The Veteran reported having a history of a heart murmur on his July 1973 enlistment report of medical history.  However, the July 1973 enlistment report of medical examination reveals that the clinical examination of the heart and vascular system was normal.  The July 1977 separation report of medical examination reflects that the clinical examination of the heart and vascular system was normal.

As for the bilateral eye claim, the service treatment records show that the Veteran was noted to have vision impairments upon his entrance into the military.  The July 1973 enlistment report of medical examination shows that the Veteran's uncorrected visual acuity was 20/100, bilaterally.  His corrected vision was 20/20, bilaterally.  Although the Veteran was assessed as having defective vision, he was found to be fit for duty, as the clinical examination of the eyes was generally normal.  The Veteran denied ever having any problems with his eyes on the associated July 1973 enlistment report of medical history.  An additional service treatment record dated in May 1974 shows that he wore corrective lenses.  In February 1975 the Veteran reported having chemical solvent in his right eye, after which he was diagnosed with a chemical burn to the right eye; he did not receive any follow up treatment for this condition.  His vision was assessed in June 1975, at which time he was again noted to wear corrective lenses; the ophthalmic examination was generally within normal limits.  In March 1976 the Veteran suffered an abrasion to his left cornea.  A subsequent March 1976 service treatment record reveals that his left cornea abrasion was healing normally.  The July 1977 separation report of examination shows that the Veteran continued to have impaired vision, as his uncorrected bilateral visual acuity was 20/50.  However, the clinical examination of the eyes was normal.

In an April 2006 statement, the Veteran reported that he received private medical treatment from Dr. N. with regards to his claims.  He denied that there was any additional medical evidence available.

The RO obtained the private treatment records identified by the Veteran, which are negative for a diagnosed cardiac disorder.  These records show that in January and February of 2006, the Veteran denied experiencing a rapid heart rate, fainting spells, or lower extremity edema.  There were no reports of a cardiac disorder as part of the Veteran's past medical history. 

The Veteran's private treatment records also show that he underwent general evaluations of his eyes.  Private treatment records dated in January 2006 show that he denied having any discharge from his eyes, burning, or excessive tearing.  On the physical examinations, his ocular alignment, ocular motility, and visual acuity were normal.  There was no evidence of nystagmus or proptosis.  In February 2006, the Veteran reported experiencing itchy, watery eyes, which was associated with his allergies.  The clinical examination was negative for impairments of  the ocular alignment, ocular motility, and visual acuity, as well as evidence of nystagmus or proptosis.

Cardiac Disorder - Analysis

Based on the foregoing evidence, the Board finds that entitlement to service connection for a cardiac disorder is not warranted.  The weight of the evidence does not show that the Veteran had the claimed disability at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed cardiac disorder is related to the Veteran's military service.

As an initial matter, the Board acknowledges the Veteran's report of having a history of a heart murmur at the time of his July 1973 enlistment examination.  However, the Veteran was not diagnosed with a heart disorder at the time of his enlistment, or at any other time during his military service.  Given this, the presumption of sound condition has not been rebutted and the Veteran is presumed to have been sound at the time of enlistment.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Essentially, the medical evidence is negative for any indication whatsoever that the Veteran currently has a cardiac disorder.  In this case, the medical evidence is limited to the private medical records identified by the Veteran as being relevant to his claim.  These records are entirely negative for any reported cardiac symptomatology or any indication of a previous history of a cardiac disorder.  In his April 2006 statement, he explicitly denied the existence of any additional medical evidence applicable in this case.  Thus, there is objective evidence showing that the Veteran is currently diagnosed with the claimed disorder.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so determining, the Board acknowledges the Veteran's reports that he experienced cardiac symptomatology in service and currently has the claimed disorder.  Even assuming, for the sake of argument, that the Veteran's accounts of in-service symptomatology are true, there is still no cardiac diagnosis currently of record.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorder.  See McLain, 21 Vet. App. 319.  Moreover, there is no competent medical evidence linking a diagnosed cardiac disorder to the Veteran's military service.  Given this, there is no basis to grant service connection in this instance.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements that he currently has a cardiac disorder that is related to his military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing chest pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he has experienced cardiac symptomatology ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning a current cardiac disorder that began in service to be credible.  The Board finds that while the Veteran's reports of experiencing cardiac symptomatology since service are competent, he made such reports only in conjunction with his claim for benefits.  As noted above, the service treatment records are negative for any reports of cardiac symptomatology.  While the medical evidence of record shows treatment for other disorders, there are no current reports of any cardiac symptomatology or a diagnosed cardiac disorder.  Given the preponderance of the evidence in its totality, the Veteran's reports of a current cardiac disorder that began in service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511- 12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Again, the Board has also considered the Veteran's account of experiencing cardiac symptomatology ever since his military service. However, as discussed above, the claims file is negative for any objective evidence of a current cardiac disorder or a medical opinion linking the claimed disorder to his military service.  Ultimately, there is no basis to grant the claim for service connection in this instance.  For the Board to conclude that the Veteran currently has a cardiac disorder that is related to service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.101; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer, 3 Vet. App. at 225.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cardiac disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.  Accordingly, the appeal is denied.

Bilateral Eye Disorder - Analysis

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral eye disorder.  As an initial matter, the Board finds that the Veteran's vision was essentially  normal at the time of his enlistment into the military.  Although the July 1973 enlistment report of medical examination shows that his vision was defective because it was less than 20/20, this report does not indicate the presence of a disease of the eye.  As such, the record indicates that the presumption of sound condition was not rebutted prior to the Veteran's enlistment in July 1973.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this regard, the Board notes that with respect to the evidence showing that the Veteran's in-service vision defect was due to refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, the evidence does not reflect aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye condition, to the extent claimed as refractive error, must be denied.

Essentially, the Board finds that there is no medical evidence of an eye disorder in service (for which service connection may be granted), and no medical evidence demonstrating that the Veteran is currently diagnosed with an eye disorder.  Indeed, all of the medical evidence identified by the Veteran is negative for any indications of an eye disorder whatsoever.  While the private medical records documents the Veteran's February 2006 complaints of experiencing itchy and watery eyes, these symptoms were not associated with a diagnosed bilateral eye disorder, but rather were associated with allergies.  Indeed, examination of the eyes revealed no such symptoms, or any other pathology.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence that the Veteran currently has the claimed disorder, there is no basis to warrant service connection in this instance.  

The only evidence linking the Veteran's current visual problems to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for an eye disorder.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link the claimed eye condition to his military service.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral eye disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Bilateral Hearing Loss - Factual Background and Analysis

The Veteran claims that he currently has bilateral hearing loss due to his military service.  While he has not presented any specific contentions with respect to this claim, his available service personnel records show that he served as an helicopter systems technician.  Thus, it is possible that the Veteran may have experienced noise exposure while on active duty.  Having reviewed the evidence of record, the Board finds that preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

The Veteran's service treatment records have been reviewed and are negative for a diagnosis of hearing loss.  The July 1973 enlistment report of medical examination shows that the clinical assessment of his ears were essentially normal.  On the associated audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5 
5 
5
5
LEFT
5
5 
5
5

The service treatment records show that the Veteran's hearing was further assessed in July 1977 prior to his separation from active duty.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
10
5
5
5
5

The Veteran's post-separation private treatment records show that he received treatment from Dr. N and these records are negative for a diagnosed hearing loss disorder.  In January 2006, the Veteran reported having a history of tinnitus and of occupational noise exposure.  The associated physical examinations revealed hearing to conversational voice.  The Veteran's external auditory canals were without lesions or discharge.  The otoscopic examination showed that his tympanic membrane was normal in appearance.  Similarly, a February 2006 private treatment record shows that the Veteran's hearing level was to conversational voice.  The examination of the external ears and the otoscopic examination were negative for impairments of the external auditory canal or tympanic membrane.

In an April 2006 statement, the Veteran identified his private treatment records from Dr. N. and denied the availability of any additional medical evidence.

Based on the evidence of record, the Board finds that service connection for hearing loss is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In order for the Veteran to be granted service connection for hearing loss, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, as the Board finds the Veteran's lay testimony of exposure to noise in service credible, all of the available service and post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of hearing loss required by regulation to constitute a disability.  The private medical evidence of record shows that the Veteran's hearing is to the conversational level, without objective evidence of any physical impairments of his ears.  He has explicitly denied the existence of any other medical evidence or treatment that could support of his claim.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorder.  See McLain, 21 Vet. App. 319.  Essentially, there is no objective evidence showing that the Veteran current meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for bilateral hearing loss is not warranted.  As the medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed cardiac disorder is related to the Veteran's military service.

The only evidence linking the claimed hearing loss to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for bilateral hearing loss.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with bilateral hearing loss or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a cardiac disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Right Elbow, Right Wrist, Right Hand, Left Hand, Right Foot, and Bilateral Dermatophytosis Disorders

The Veteran essentially claims that he currently has right elbow, right wrist, right hand, left hand, and right foot disorders and dermatophytosis of the feet that are all related to his military service.  He claims that these conditions began while he was on active duty.  According to the Veteran, he has experienced a continuity of orthopedic and skin symptomatology following his discharge.

The Veteran's service treatment records show treatment for his orthopedic and skin symptomatology.  He reported having a history of a fractured second left metacarpal and right fifth metatarsal, both without sequelae, on his July 1973 enlistment report of medical history.  Service treatment records dated in August 1974 show treatment for his right foot symptomatology.  Although he was suspected to have suffered a possible fracture to the 2nd and 3rd digits of the right foot, the associated X-ray examination was within normal limits.  Instead, an August 1974 treatment record shows that he was diagnosed with a strain of the 2nd and 3rd toes of the right foot.  In October 1974, he was diagnosed with strained ligaments and tendons after twisting the 5th digit of his right hand.  The Veteran suffered an injury to his right elbow in November 1974 and he was diagnosed with trauma, right elbow, rule out fracture.  The Veteran's service treatment records show that he was diagnosed with contact dermatitis and athlete's feet in June 1975. 
He was diagnosed with a bruised right foot in April 1977 following a reported injury.  A June 1977 service treatment record documents his report of suffering trauma to his right hand; while the examination was negative for evidence of a fracture, the Veteran's left hand was noted to be swollen and extremely painful.  An additional June 1977 shows that he suffered an injury to his left hand.  The July 1977 separation report of medical examination shows that the clinical examination of the upper extremities, lower extremities, and feet was generally normal.  These records are negative for reports of any right wrist symptomatology.  

A review of the Veteran's post-service treatment records is negative for any assessments specific to the musculoskeletal system or any diagnoses relevant to the claimed disorders.  However, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his orthopedic and skin symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

To date, VA has not solicited a medical opinion as to the current diagnoses or etiologies of the Veteran's claimed right elbow, right wrist, right hand, left hand, right foot, and dermatophytosis disorders.  Under 38 U.S.C.A.§ 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154 (a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).

In light of the foregoing, the Board finds that additional development is needed prior to deciding the Veteran's claims.  Given the service treatment records showing in-service reports of orthopedic and skin symptomatology and the Veteran's competent lay statements regarding the onset and continuity of his claimed disorders, the Board finds it necessary to provide the Veteran with an appropriate VA examinations in an attempt to determine whether any current right elbow, right wrist, right hand, left hand, right foot, and bilateral foot dermatophytosis disorders are related to his active service.  Therefore, a remand is needed for VA examinations and medical opinions.  See McLendon, 20 Vet. App. at 79.

Sinusitis

As for this claim, the Veteran contends that his currently diagnosed sinusitis disorder is related to his military service.  He claims that his respiratory symptomatology began during his military service and that his symptoms continued following his separation.  In this regard, a January 2006 private medical record shows that the Veteran was diagnosed with chronic sinusitis.  

As an initial matter the Board notes that the Veteran is currently service-connected for allergic rhinitis.  While rhinitis and sinusitis disorders share some similar symptomatology, in this case the Veteran has two distinctive diagnoses.  VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510- 14 (sinusitis), Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a).

The Veteran's service treatment records are negative for a sinusitis diagnosis, but show treatment for his upper respiratory symptomatology.  Service treatment records dated in October, November, and December of 1975 document his reports of nasal sinuses drainage.  (The Board notes that this symptomatology has not been explicitly attributed to the Veteran's service-connected allergic rhinitis.)  Additional service treatment records show treatment for upper respiratory symptomatology generally associated with his service-connected rhinitis.  The July 1977 separation report of medical examination shows that the clinical examination of the Veteran's sinuses was generally normal.

To date, it does not appear that VA has attempted to schedule a VA examination to assess the etiology and severity of the Veteran's current upper respiratory symptomatology.  As is discussed further below, the Veteran was not afforded an examination with regards to his service-connected allergic rhinitis, nor has he been provided an examination to ascertain the etiology of the claimed sinusitis disorder.  Thus, it is unclear as to the exact symptoms attributable to each diagnosis and whether service connection is warranted for a separate sinusitis disability.  Given the nature of the Veteran's upper respiratory disorders, the Board finds that the claimed sinusitis disorder is "inextricably intertwined" with the claim for an increased rating for allergic rhinitis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, the claim for service connection for sinusitis must be remanded along with the claim for an increased rating for allergic rhinitis.  

Increased Rating for Allergic Rhinitis

With respect to this claim, the Veteran contends that his service-connected allergic rhinitis warrants an initial compensable disability rating.  By way of brief history, the RO awarded service connection for rhinitis in the September 2006 rating decision, and assigned a noncompensable rating effective from January 9, 2006.  The Veteran appealed the assignment of the initial noncompensable rating.

While the claims file includes the Veteran's private medical records showing treatment for his respiratory symptoms, he has not yet been afforded a VA examination to assess the severity of his service-connected rhinitis.  The Board again highlights that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case the Veteran's private medical records are inadequate with which to decide the Veteran's claim, as these records do not provide sufficient information which to determine the severity of the claimed disability under the relevant rating criteria.  See, 38 C.F.R. § 4.97, Diagnostic Code 6522; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given this, the Veteran must be afforded a VA examination to determine the current severity of his service-connected rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed right elbow, right wrist, right hand, left hand, and right foot disorders.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner is asked to identify all right elbow, right wrist, right hand, left hand, and right foot disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed right elbow, right wrist, right hand, left hand, and right foot disorders are etiologically related to the Veteran's period of active service, to include any elbow, hand, wrist, and foot symptomatology documented in the Veteran's service treatment records.  In providing the opinions, the examiner must consider and discuss the Veteran's competent reports as to onset and continuity of symptomatology since service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral foot dermatophytosis disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner is asked to identify all skin disorders of the bilateral feet found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed skin disorder of the bilateral feet is etiologically related to the Veteran's period of active service, to include any skin and foot symptomatology documented in the Veteran's service treatment records.  In providing the opinions, the examiner must consider and discuss the Veteran's competent reports as to onset and continuity of his bilateral foot symptomatology since service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

3.  The RO/AMC shall schedule the Veteran for a VA respiratory examination to determine the etiology of the claimed sinusitis disorder and to assess the severity of his service-connected allergic rhinitis disability.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

Following the examination, the examiner is asked to address the following:

(a)  Identify all symptomatology attributable to the Veteran's service-connected rhinitis.  To the extent possible, the examiner should distinguish between the symptoms attributable to the rhinitis disorder from all other respiratory symptomatology.  The examiner shall specifically determine whether the Veteran's allergic rhinitis is manifested by polyps.  The examiner shall also determine whether the Veteran's allergic rhinitis causes greater than 50-percent obstruction of the nasal passage on both sides; or, complete obstruction of the nasal passage on side.

(b)  With regards to the sinusitis claim, identify all sinus disorders found to be present.  To the extent possible, the examiner is asked to identify all symptoms exclusive to any sinus diagnoses that are separate from any respiratory symptoms attributable to his service-connected rhinitis.  

For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed sinusitis, or other sinus disorder separated from service-connected allergic rhinitis, is etiologically related to the Veteran's period of active service, to include any respiratory or sinus symptomatology documented in the Veteran's service treatment records.  In providing the opinion, the examiner must consider and discuss the Veteran's competent reports as to onset and continuity of his sinus symptomatology since service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

4.  Upon completion of the above examination and all notice and assistance requirements, the RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


